                             Case 5:19-cv-01929-EJD Document 110 Filed 02/05/21 Page 1 of 3



                       1    MARK FOWLER (Bar No. 124235)
                            mark.fowler@us.dlapiper.com
                       2    CHRISTINE K. CORBETT (Bar No. 209128)
                            christine.corbett@us.dlapiper.com
                       3
                            ERIK R. FUEHRER (Bar No. 252578)
                       4    erik.fuehrer@us.dlapiper.com
                            JONATHAN HICKS (Bar No. 274634)
                       5    jonathan.hicks@us.dlapiper.com
                            DLA PIPER LLP (US)
                       6    2000 University Avenue
                            East Palo Alto, CA 94303-2214
                       7
                            Tel: 650.833.2000
                       8
                            Attorneys for Defendant,
                       9    APPLE INC.
                      10

                      11                                   UNITED STATES DISTRICT COURT
                      12                               NORTHERN DISTRICT OF CALIFORNIA
                      13    UNILOC 2017 LLC,                             CASE NO. 5:19-cv-01929-EJD (VKD)
                      14                      Plaintiff,               APPLE INC.’S STATEMENT OF RECENT
                                                                       DECISION
                      15    v.
                      16    APPLE INC.,                                  Hearing Date: February 9, 2021
                      17                      Defendant.
                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                                                                                 APPLE’S STATEMENT OF RECENT DECISION
                                                                                                     5:19-CV-01929-EJD
                           WEST\292997324.1
                                Case 5:19-cv-01929-EJD Document 110 Filed 02/05/21 Page 2 of 3



                       1            Pursuant to Local Rule 7-3(d)(2), counsel for Apple Inc. files this Statement of Recent

                       2   Decisions in relation to Apple’s pending Administrative Motion for Relief from Protective Order.

                       3   (Dkt. No. 105 (“Motion for Relief”).)

                       4
                                    On February 3, 2021, Magistrate Judge Burke of the United States District Court for the
                       5
                           District of Delaware issued an order in VLSI Technology LLC v. Intel Corporation, No. 1:18-cv-
                       6
                           00966-DDE (D. Del. Feb. 3, 2021) granting Intel Corporation’s request for relief from a protective
                       7
                           order for the purposes addressed in Apple’s Motion for Relief. A copy of the order is attached
                       8
                           hereto as Exhibit A.1
                       9
                                    On February 1, 2021, Judge Albright of the United States District Court for the Western
                      10
                           District of Texas issued an oral ruling in VLSI Technology LLC v. Intel Corporation, No. AU-19-
                      11
                           CV-977 (W.D. Tex. Feb. 1, 2021) denying Intel Corporation’s request for relief from a protective
                      12
                           order for the purposes addressed in Apple’s Motion for Relief. No written order issued.
                      13

                      14
                               Dated: February 5, 2021                  Respectfully submitted,
                      15
                                                                        DLA Piper LLP (US)
                      16
                                                                        /s/ Christine K. Corbett
                      17                                                Mark D. Fowler
                                                                        Christine K. Corbett
                      18
                                                                        Erik R. Fuehrer
                      19                                                Jonathan Hicks
                                                                        DLA Piper LLP (US)
                      20                                                2000 University Avenue
                                                                        East Palo Alto, CA 94303-2214
                      21                                                Tel: 650.833.2000
                      22                                                Fax: 650.833.2001

                      23                                                ATTORNEYS FOR DEFENDANT
                                                                        APPLE INC.
                      24

                      25

                      26

                      27
                           1
                             The Court’s order was entered on the docket as docket text only. For the purposes of this notice,
                      28   the text of the order was converted to PDF format to attach as an exhibit hereto.
DLA P I PER LLP (US)                                                      -1-
   EAST PAL O AL TO
                                                                                      APPLE’S STATEMENT OF RECENT DECISION
                                                                                                            5:19-CV-01929-EJD
                           WEST\292997324.1
                             Case 5:19-cv-01929-EJD Document 110 Filed 02/05/21 Page 3 of 3



                       1                                    CERTIFICATE OF SERVICE

                       2          I hereby certify that on the 5th day of February 2021, I electronically filed the foregoing

                       3   with the Clerk of Court using the CM/ECF system which will send notification of such filing via

                       4   electronic mail to all counsel of record. Any other counsel of record will be served by first class

                       5   U.S. mail.

                       6                                                 /s/ Christine K. Corbett
                                                                             Christine K. Corbett
                       7

                       8

                       9
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                        -2-
   EAST PAL O AL TO
                                                                                       APPLE’S STATEMENT OF RECENT DECISION
                                                                                                              5:19-CV-01929-EJD
                           WEST\292997324.1
